﻿I have the honour to convey the warm greetings and good wishes of His Majesty Jigiae Singye Wangchuck,· King of Bhutan, to you, Mr. President, and through you to all the representatives for the success of the forty-third session of the General Assembly.
May I also extend the hearty felicitations of my delegation to you, Sir, on your election as President of this session of the General Assembly. Given your outstanding credentials, I am confident that you will lead this session to fruitful conduction.
I also wish to put on record our deep appreciation for the skill with which Mr. Peter Florin guided the forty-second session. His fine stewardship of the General Assembly has earned for him and for his country, the German Democratic Republic, the respect of the international community.
We express our thanks to our Secretary-General, Mr. Peres de Cuellar, for his incisive report. The exciting possibilities outlined in it stem in large part from his inspired leadership and hi, work as an apostle of peace. During this past year especially, he was omnipresent, and his labours and those of his colleagues have borne abundant fruit. His tenure is a milestone in the history of the United Nations.
We are entering the dawn of a new era. The United Nations has generated the momentum of peace on a number of fronts, bringing long-standing conflicts to an end and creating new opportunities. In this past year alone we have been witnesses to the success of the peace-making process. Never have the prestige of the world Organisation and pride in the purposes and principles of the United Nations Charter stood higher, undeniably, the efficacy of multilateralism has been borne out. The awarding of the 1988 Nobel Peace Prize to the United Nations peace-keeping farces is а just albeit belated recognition of the effective role that the United Nations has played in maintaining peace in the world's trouble-spots during the past 40 years.
The easing of East-West tensions has created a more favourable international political climate and has contributed to the resolution of several regional conflicts. We applaud the two great leaders who signed the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - in Moscow last spring, and express the hope that this will lead to further agreements on the reduction and eventual elimination of strategic nuclear arms.	·
My delegation also applauds the agreement on Afghanistan sponsored by the United Nations. This breakthrough will, it is hoped, lead to a lasting peace for that war-torn land, ending nine years of bitter fighting. The withdrawal of foreign troops is now taking place, but much work remains to be done in terms of reconciliation, repatriation of refugees and the building of a national consensus. We welcome the efforts of the United Nations for Afghanistan's economic reconstruction. We are, however, deeply concerned by the continued internal struggle and foreign intervention that could jeopardize the very fragile basis on which the current initiatives have been taken. We urge all parties concerned to honour and abide by the Geneva accords.
The cease-fire between Iran and Iraq, mediated and arranged by the United Nations, is another cause for the rejoicing of the world community. Eight years of this fratricidal war have taken an appalling toll - some 1 million dead, 1.7 million wounded and 1.5 million refugees. All in all, it has been one of the century's most brutal wars. Therefore, we commend the United Nations Secretary-General for his efforts to achieve an honourable agreement between the two parties within the framework of Security Council resolution 598 (1987). 
We observe with satisfaction the development of encouraging signs concerning the future of Kampuchea. We welcome the initiative taken by Indonesia to bring all the leaders of the opposing sides together for the first time, we support the commitment and effort of the countries of the Association of South-East Asian Nations (ASEAN) to facilitate a durable political settlement, and are heartened by the indications of an early withdrawal of foreign troops. 
In southern Africa the recent cease-fire between the belligerent parties involved in the war in Angola is yet another development of great significance. Bhutan hopes that а firm schedule for the withdrawal of all foreign troops from Angola will soon be established. Of related and equal significance is the outcome of the talks between the parties concerned on the independence of Namibia, which is illegally occupied by South Africa, in flagrant violation of United Nations resolutions. In this context we express our full support for the Secretary-General in his efforts to ensure that implementation of Security Council resolution 435 (1978) begins next month.
In spite of South Africa's apparent willingness to negotiate the independence of Namibia and the beginning of its troop withdrawal from Angola, the situation in southern Africa remains highly volatile. This is because South Africa continues to wage two wars - the war on its own people and the frequent incursions against its neighbours. The racist regime continues to hold the majority of its people in subjection under apartheid. This brutal system, colonialism at its worst, is an affront to the whole civilized world. Atrocities are committed daily in its name: arrests, torture and intimidation of thousands, mass deportations, and press censorship amounting to a strangulation of the news. The regime remains utterly intransigent in refusing to negotiate with black leaders or accept United Nations mandates. Unless steps are taken to alleviate the situation, a bloodbath will inevitably follow.
We call upon South Africa to release Nelson Mandela and all other political prisoners and to dismantle the institutionalized inhumanity known as apartheid. We state categorically that we are not deceived by the cosmetic so-called reforms. Until such time as real and constructive changes are brought about, we call for comprehensive economic sanctions and an arms embargo against South Africa, for It is the responsibility of the world community to put pressure on the regime and to work for the establishment of a non-racial society in a united South Africa.
There are certain areas of tension that have sadly withstood the pacifying winds of change. The recent uprising in the occupied territories has only added greater bitterness to the Arab-Israeli conflict. On the other hand, while absolute solidarity with the Palestinian people in their struggle to regain their inalienable rights is essential, the discord among themselves continues to be a source of concern to their well-wishers. We nevertheless express the hope that the recent separation of the West Bank from the Kingdom of Jordan will enhance the cause of the Palestinian people and their rightful claim to a sovereign homeland.
That said, we wish to make it clear that we support the security and right to exist in safety of all States in the area, including Israel. The territorial integrity and sovereignty of Lebanon continue to be violated by foreign forces. At the same time its people remain torn by religious bigotry. Saddened by the increasingly apathetic attitude of the world to the plight of this nation, we urge that renewed efforts be launched to resolve the question of Lebanon in a manner that will enable the Lebanese people to determine their own future, free from any foreign interference.
During the recent XXIV Olympiad in Seoul, the best and most universal summer Olympic Games in history  the world witnessed the extraordinary economic accomplishments of South Korea. The Korean people, however, continue to remain tragically divided. In our view the peaceful reunification of the Korean peninsula can best be brought about through the building up of mutual confidence between South and North Korea. In this connection we welcome the special declaration of President Roh Tae woo made in the interest of national self-esteem.   .
Beyond these regional discords end conflict problems that know no boundaries have been forced on our attention with increasing urgency. I refer to the degradation of our physical environment. 'Will earth survive?” asks a recent article with pointed relevance. Mass deforestation, depletion of the planet· ozone layer, the poisoning of rivers, skies and sections of the oceans, the destruction of whole ecosystems which have reached insurmountable proportions. Have we turned our planet into a vast dumping ground? Furthermore, those who experienced this past summer in New York know about the greenhouse effect first hand. However, such reports as that of the world Commission on Environment and Development, entitled "Our Common Future" - the Brundtland report - outline constructive steps to address, and even reverse, present trends.
Our gravest threat by far, however, remains that of nuclear holocaust. While the historic signing of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - and the recent destruction of weapons are cause for hope, we cannot afford to be complacent. The current supply of nuclear weapons could destroy the planet many times over. We are still not free of the spectre of disaster of the testing and stockpiling of new nuclear weapons. 
It is our collective responsibility to work for general and complete disarmament. The first three special sessions on disarmament pointed us in positive directions and were initial steps on the road to our ultimate goal of comprehensive disarmament. However, we must look forward to a fourth special session to build on our progress. Let us add here that Bhutan welcomes the establishment of the third Regional Centre for Peace and Disarmament, to be located in Kathmandu, Nepal. Beyond this, my delegation once more calls for a complete halt to the testing of new nuclear-weapon systems and for a freeze on the production and stockpiling of nuclear weapons. We call for a halt to the production and proliferation of conventional weapons and, in particular, for a total ban on chemical weapons.
World expenditures for military purposes are now in excess of S900 billion a year and could, if present trends continue unchecked, reach the astronomical figure of 31 trillion a year - this while fully two thirds of the world's people live below the poverty line. What a distorted sense of priorities, what a twisted perspective! So many of the world's scarce resources are poured into the technology of destruction, with no return in terms of either real security or an enhanced quality of life.
This problem is part of the larger picture of the fundamental injustice of current economic relations, of the growing disparity between rich and poor nations. In almost no sense could the global economic outlook be called healthy. 
The problem for our region and international trade system, are the increasing protectionist trade policies, reduction in the flow of financial assistance to the developing countries, volatile exchange rates, mounting interest rates, and the collapse of the prices of primary commodities, which are at their lowest level in 50 years. All these factors feed into the overwhelming debt problem that has crippled the development levels of so many of the poorer countries. Overall, it has been said that the 1980s have been a lost decade of development. The results have been appalling. In 1986, 850 million people lived in countries that experienced no increase in per capita output. What this means in real terms is that not only has economic development suffered an enormous setback in these countries, but that progress in the social sphere has been severely hampered as well for these things are intertwined. We must add that the least developed countries have suffered these shocks the most.
How can we reverse the downward spiral? The solution must be found in the resumption of the North-South dialogue and the implementation of the New International Economic Order. As a first step, we renew our call for the early convening of an international conference on money and finance for development. Clearly, there is an ever greater need for a more equitable world economic infrastructure - for a comprehensive approach to the interrelated problems of money, finance, debt, trade, and development. The developed nations cannot continue to flourish at the expense of the developing countries in the end, this proves counter-productive for everyone. In our increasingly interdependent world, there is no alternative to effective co-operation. The kind of creative partnerships we envision would impart a new dynamism to the global economy and promote self-reliance through co-operation, thereby creating opportunity for all. 
The South Asian Association for regional Co-operation (SAHRC) is an attempt at South-South co-operation. This is an association of which Bhutan has been a proud member from the beginning. Increasingly the seven member nations, with a total of 1 billion people among them, have expanded their areas of co-operation, in spite of our widely differing cultures and historical experience·, we work together in a fraternal spirit to promote the objective· of individual and collective self-reliance and to further the cause of peace, progress and stability in South Asia.
The goal of self-reliance has been the cornerstone of Bhutan's development policy. Bhutan has been a number of the world Organisation only since 1971. However, in that short span of time the various specialized agencies and affiliated bodies of the United Nations, working closely with our government, have rendered invaluable assistance. They have played a pivotal role in all aspects of our development - in such diverse areas as road and communication infrastructure, health and educational services and, above all, human resources development. In particular I should like to express our drop gratitude to the united Nations development Programme (UNDP) , the United Nations Children's Fund (UNICEF) , the International Fund for Agricultural Development (IFAO), the United Nations Capital Development Fund (UNCDF), the World Health Organisation (WHО), the World Food Programme (WFP), the Food and Agriculture Organisation of the United Nations (FM) the United Nations Volunteers (UNV}, the United Nations Fund for Population Activities (UNFPA), the United Nations Department of Technical Co-operation for Development ((JNDTCD) , and the United Nations Educational, Scientific and Cultural Organisation (UNESCO).
The United Nations has proved its efficacy, both in the day-to-day operations of the specialised agencies and affiliated bodies, and in its role as peacemaker, negotiator, and mediator. Its dramatic success in resolving a number of long-standing conflict· this year have put the world Organization in its limelight. Yet at the very moment when its prestige is at its zenith, and the principled of the Charter have at least gained truly universal acceptance, the United Nations faces an unprecedented threat. Unless the fiscal crisis is relieved in the immediate future, the United Nations will be forced to shut its doers forever. Even if it were merely a forum for the communication of ideas and for blowing off steam, the United Nations would be invaluable, for nothing comparable exists. But the world Organization is so much more than this. It is our last best hope. How tragic it would be if this were realized after its disappearance.
This world cannot do without the United Nation· At this critical juncture - most especially when peace-keeping forces are about to be dispatched to far-flung parts of the globe - we cannot sit idly by and watch the United Nations collapse, we therefore call upon all nations to fulfil their financial responsibilities at the earliest possible date.
The present system of assessments, made on the capacity of nations to pay, is equitable. It is the result of the wisdom that prevailed at the time of the founding of the United Nations.
But times have changed. The present financial crisis has opened our eyes to the vulnerability of the world body to the pressures of a few nations that currently bear the brunt of the payments. Therein lays the inherent weakness of the United Nations. Indeed, we can easily foresee the possibility of the United Nations being similarly held to ransom again unless the assessment of dues can be established through a new formula. The financial burden must be shared in a different manner. 
The United Nations provides equal political opportunities to all nations, thus earning it its distinction as the parliament of nations but it is the poorer and less developed countries that enjoy greater benefits in terms of expertise and financial assistance. Therefore, the developing nations nay have to pay a larger share of the United Nations operating costs. This may sound like a radical proposal, but the benefits we reap from the world Organization should enable us to accept this idea with a greater sense of responsibility and willingness. Above all, we must ensure the survival of the United Nations.
Yet today we are presented with opportunities as never before. The United Nations is in the ascendant and is brilliantly carrying out its appointed work, healing wounds and making a constructive difference in the lives of people everywhere. In times past, men sought the Golden Fleece or El Dorado. We seek something nobler and more realistic: a renewed commitment to the vision of the Charter to bring to birth a prosperous and equitable world order, a new and better life for all mankind.
